IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 CAROL ANN CARTER, MONICA                       : No. 141 MM 2021
 PARRILLA, REBECCA POYOUROW,                    :
 WILLIAM TUNG, ROSEANNE MILAZZO,                :
 BURT SIEGEL, SUSAN CASSANELLI, LEE             :
 CASSANELLI, LYNN WACHMAN, MICHAEL              :
 GUTTMAN, MAYA FONKEU, BRADY HILL,              :
 MARY ELLEN BALCHUNIS, TOM DEWALL,              :
 STEPHANIE MCNULTY AND JANET                    :
 TEMIN,                                         :
                                                :
                     Petitioners                :
                                                :
              v.                                :
                                                :
 VERONICA DEGRAFFENREID, IN HER                 :
 OFFICIAL CAPACITY AS THE ACTING                :
 SECRETARY OF THE COMMONWEALTH                  :
 OF PENNSYLVANIA; JESSICA MATHIS, IN            :
 HER OFFICIAL CAPACITY AS DIRECTOR              :
 FOR THE PENNSYLVANIA BUREAU OF                 :
 ELECTION SERVICES AND NOTARIES,                :
                                                :
                     Respondents                :

                                        ORDER


PER CURIAM

      AND NOW, this 10th day of January, 2022, the Application for Extraordinary Relief

is DENIED, WITHOUT PREJUDICE to Petitioners to reapply for similar relief in this Court,

as future developments may dictate. Additionally, the denial is without prejudice to

Petitioners to file an application in the Commonwealth Court, requesting that court to

accelerate the timetable set forth in its December 20, 2021 scheduling order.

      The Application for Leave to File Proposed Intervenors-Petitioners’ Response and

the Application to Intervene of Senator Jay Costa, et al., are DISMISSED AS MOOT.

      Justice Wecht files a dissenting statement.

      Justice Donohue notes her dissent.